Proceeding pursuant to section 298 of the Executive Law to review an order of the State Human Rights Appeal Board, dated June 24, 1977, which (1) reversed an order of the State Division of Human Rights which, inter alia, dismissed, after an investigation, a complaint of discrimination on the ground of sex and (2) remanded the matter to the division for further proceedings. Petition granted; order of the appeal board annulled, on the law, without costs or disbursements, and order of the division reinstated and confirmed. The appeal board erred in reversing the division’s order dismissing the complaint (see Executive Law, § 297-a, subd 7). We note that of the 34 persons who applied for permission to take the examination for the position sought by the complainant-respondent, 19 were men and 15 were women; permission was granted to 14 men and 8 women and was refused to 5 men and 7 women. The complainant was refused permission to take the examination because she did not meet the qualifications. The record clearly justified the division’s determination and did not warrant the appeal board’s action in substituting its own judgment for that of the division. Rabin, J. P., Shapiro, Suozzi and O’Connor, JJ., concur.